IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,914-01




EX PARTE BRADLEY DALE EMERSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 91-582-K26 IN THE 26TH DISTRICT COURT
FROM WILLIAMSON COUNTY




           Per curiam. Womack, J., not participating.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of indecency with a child and sentenced to twenty years’ imprisonment. 
            On October 26, 2010, the trial court made findings of fact and conclusions of law and
recommended that relief be denied. This Court has reviewed the record with respect to Applicant’s
allegations. We adopt the trial court’s findings and conclusions of law, except for conclusion of law 
#10. Based upon the trial court’s findings and conclusions and our own review, we deny relief. 
Filed: January 12, 2011
Do not publish